NEW CENTURY PORTFOLIOS Power of Attorney I hereby appoint Nicole M. Tremblay attorney for me and in my name and on my behalf to sign any Registration Statement on Form N-14 of NEW CENTURY PORTFOLIOS to be filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, and generally to do and perform all things necessary to be done in that connection. I have signed this Power of Attorney on January 21, 2013. /s/ STANLEY H. COOPER Name: Stanley H. Cooper Title: Trustee NEW CENTURY PORTFOLIOS Power of Attorney I hereby appoint Nicole M. Tremblay attorney for me and in my name and on my behalf to sign any Registration Statement on Form N-14 of NEW CENTURY PORTFOLIOS to be filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, and generally to do and perform all things necessary to be done in that connection. I have signed this Power of Attorney on January 20, 2013. /s/ MICHAEL A. DIORIO Name: Michael A. Diorio Title: Trustee NEW CENTURY PORTFOLIOS Power of Attorney I hereby appoint Nicole M. Tremblay attorney for me and in my name and on my behalf to sign any Registration Statement on Form N-14 of NEW CENTURY PORTFOLIOS to be filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, and generally to do and perform all things necessary to be done in that connection. I have signed this Power of Attorney on January 21, 2013. /s/ ROGER A. EASTMAN Name: Roger A. Eastman Title: Trustee NEW CENTURY PORTFOLIOS Power of Attorney I hereby appoint Nicole M. Tremblay attorney for me and in my name and on my behalf to sign any Registration Statement on Form N-14 of NEW CENTURY PORTFOLIOS to be filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, and generally to do and perform all things necessary to be done in that connection. I have signed this Power of Attorney on January 20, 2013. /s/ WAYNE M. GRZECKI Name: Wayne M. Grzecki Title: Trustee
